                             IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                      WESTERN DIVISION
                                     Case No. 5:20-cv-00547-M

     KYRSTEN ELLIS,                                   )
                                                      )
                                       Plaintiff,     )
                                                      )
     V.                                               )                        ORDER
                                                      )
      FIREBIRDS INTERNATIONAL, LLC,                   )
                                                      )
                                       Defendant.     )

          This matter comes before the court on Plaintiffs unopposed motion to stay her lawsuit-in which

she alleges that Defendant engaged in employment practices prohibited by Title VII of the Civil Rights Act

of 1964 and Title I of the Civil Rights Act of 1991-pending arbitration of the parties' employment dispute.

[DE-10)

          The Federal Arbitration Act ("FAA"), 9 U.S.C. § 1 et seq., embodies the "liberal federal policy

favoring arbitration agreements[,)" Moses H Cone Mem 'l Hosp. v. Mercury Constr. Corp., 460 U.S . 1, 24

(1983), and allows parties to agree to arbitrate as an effective and cost-efficient means to resolve disputes.

The FAA requires a district court to stay "any suit or proceeding" pending arbitration of "any issue referable

to arbitration under an agreement in writing for such arbitration." 9 U.S.C. § 3. The Fourth Circuit has said

that the FAA requires a district court to stay litigation pending arbitration if the party seeking arbitration

"can demonstrate (1) the existence of a dispute between the parties, (2) a written agreement that includes

an arbitration provision which purports to cover the dispute, (3) the relationship of the transaction, which

is evidenced by the agreement, to interstate or foreign commerce, and (4) the failure, neglect or refusal of

the defendant to arbitrate the dispute." Adkins v. Labor Ready, Inc., 303 F.3d 496, 500-01 (4th Cir. 2002).


                                                          1



                  Case 5:20-cv-00547-M Document 11 Filed 01/07/21 Page 1 of 2
In reviewing a motion to stay pending arbitration, a district court may consider materials outside the

pleadings, including the purported written agreement to arbitrate itself, to determine whether the parties

agreed to arbitrate. See Berkeley Cty. Sch. Dist. v. Hublnt 'l. Ltd. , 944 F.3d 225, 234 (4th Cir. 2019).

       Plaintiffs complaint alleges that Defendant engaged in employment practices that are unlawful

under federal laws passed pursuant to Congress' s power to regulate interstate commerce [DE-1], see

generally Katzenbach v. McClung, 379 U.S. 294 (1964), and Plaintiff has attached a document to her motion

to stay pending arbitration which demonstrates an agreement between the parties requiring arbitration of

any employment-based disputes between them. [DE-10-1] Plaintiffs motion also states that Defendant

does not oppose arbitration, and Defendant has not filed any opposition to the motion. [DE-10 il 5]

       The court accordingly concludes that the parties' dispute is referable to arbitration under the FAA,

GRANTS Plaintiffs motion to stay further litigation, and DIRECTS the parties to undertake arbitration

pursuant to their agreement. Because of its ruling, the court DISMISSES AS MOOT Defendant's pending

motion seeking an extension of time to respond to Plaintiffs complaint. [see DE-9]




                             -I(:
       SO ORDERED this the - 7 - - - day of ~~--{/        J~'1
                                                ---,rl- - - - - - -· 2021.                 ,


                                                          ~kl [dJµ,vs: :r:
                                                           RICHARD E. MYERS II
                                                           CHIEF UNITED STATES DISTRICT JUDGE




                                                          2



                Case 5:20-cv-00547-M Document 11 Filed 01/07/21 Page 2 of 2
